Citation Nr: 0102846	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for disability manifested 
by a neurogenic bladder and loss of bowel control claimed as 
secondary to the service-connected post-operative residuals, 
HNP, L5-S1, with degenerative arthritis of the lumbar spine.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to November 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the RO.  

The veteran was scheduled for January 2001 hearing before a 
Member of the Board in Washington, DC.  The veteran canceled 
that hearing and did not request another.  



REMAND

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Thus, the claim of service connection for neurogenic bladder 
and loss of bowel control as due to the veteran's service-
connected post-operative residuals, HNP, L5-S1, with 
degenerative arthritis of the lumbar spine, must be remanded 
for appropriate consideration of the new law.  On remand, he 
should be contacted and instructed to submit competent 
evidence to support his claim.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information, or further 
argument to support his claim of service 
connection for neurogenic bladder and 
loss of bowel control claimed as due to 
the service-connected post-operative 
residuals, HNP, L5-S1, with degenerative 
arthritis of the lumbar spine.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed disorder 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


